Citation Nr: 9911843	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  95-21 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for valvular heart disease, 
status post mitral valve replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and daughter


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1943 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision rendered 
by the Indianapolis, Indiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The veteran testified 
at a personal hearing at the RO in September 1995.


FINDING OF FACT

There is no medical evidence showing a nexus or link between 
the veteran's valvular heart disease, status post mitral 
valve replacement, and his period of active military service. 


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
entitlement to service connection for valvular heart disease, 
status post mitral valve replacement.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he suffered rheumatic fever during 
military service and that the rheumatic fever led to valvular 
heart disease and ultimately resulted in mitral valve 
replacement surgery. 

The law provides that an appellant is entitled to service 
connection for a disease or injury incurred or aggravated 
while in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Further, where a veteran who served 
for ninety (90) days or more during a period of war (or 
during peacetime service after December 31, 1946) develops 
certain chronic conditions, such as cardiovascular disease, 
to a degree of 10 percent or more within one year from 
separation from service, such diseases may be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

However, before the Board may proceed to examine the merits 
of the veteran's claims, it must determine whether the 
veteran has submitted well-grounded claims as required by 
38 U.S.C.A. § 5107(a).  A well-grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  While 
the claim need not be conclusive, it must be accompanied by 
supporting evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

To establish that a claim for service connection is well 
grounded, there must be a medical diagnosis of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury.  See Epps v. Gober, 126 F.3d 1464, 1467-68 
(Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Alternatively, the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (Court) has indicated that a claim may be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that 
an appellant had a chronic condition either in service or 
during an applicable presumption period and that the 
appellant still has such condition.  That evidence must be 
medical, unless it relates to a condition that the Court has 
indicated may be attested to by lay observation.  If the 
chronicity provision does not apply, a claim may still be 
well grounded "if the condition is observed during service 
or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Savage, 10 Vet. App. at 498.

In the present case there is a medical diagnosis of current 
disability.  Specifically, medical records show a diagnosis 
of valvular heart disease in 1987 with a subsequent mitral 
valve replacement.  Accordingly, the requirement of a medical 
diagnosis of current disability for well-grounded purposes 
has been met.  Further, the Board accepts the veteran's 
assertion that he suffered an illness during service with a 
high fever, and his contention in this regard is supported by 
a statement from a fellow service-man.  However, after 
reviewing the evidence of record, the Board is unable to find 
any medical evidence relating such current disability to the 
veteran's period of active military service or to the 
inservice illness with high fever reported by the veteran.

Despite the veteran's contentions, service medical records 
(SMRs) are devoid of any indication that he complained of, 
was treated for, or diagnosed with, rheumatic fever or any 
cardiovascular disease, including valvular heart disease.  
While the Board accepts the veteran's report of an illness 
manifested by a high fever, there is no medical evidence 
linking his current disability to the illness with high fever 
during service, nor is there medical evidence documenting 
this illness as being rheumatic fever or any other illness 
involving the cardiovascular system.  Significantly, the 
veteran's heart and cardiovascular system were evaluated as 
normal at the time of his discharge examination in January 
1946.  

Post-service medical records show that the veteran was first 
diagnosed with valvular heart disease in October 1987, some 
40 years after service.  An October 1987 cardiac 
catheterization report, prepared by a private physician, 
James M. Kammerling, M.D., stated that the veteran had 
"severe calcific aortic stenosis, most likely secondary to 
rheumatic heart disease.  It is recommended that [he] undergo 
mitral valve replacement."  

An October 1987 examination report upon the veteran's 
admittance to Humana Hospital Audubon, prepared by a private 
physician, Robert Goodin, M.D., included an impression of 
"[s]evere calcific mitral stenosis, admitted for mitral 
valve replacement."  This report also noted that the veteran 
"has no history of rheumatic fever or other heart disease."

An October 1994 letter prepared by Dr. Goodin stated that the 
veteran had mitral valve replacement in October 1987, and 
that he had not had the opportunity to evaluate the veteran 
since then.  Dr. Goodin further opined that 

[i]n terms of etiology of his heart disease, there 
is no question that the mitral stenosis was caused 
by late effects of rheumatic fever.  This would 
indicate that he suffered from rheumatic fever in 
earlier years and I have no way to determine when 
that acute event with rheumatic fever would have 
occurred. 

An October 1994 VA examination report diagnosed the veteran 
with palpations and atypical chest wall pain, and history of 
mitral valve prolapse, status post valve replacement 
secondary to rheumatic fever.

The remaining evidence consists of an excerpt from an 
apparent medical treatise, The Merck Manual (fourteenth 
edition), which discusses that rheumatic fever can result in 
complications such as valvular heart disease, and the lay 
statements and hearing testimony of the veteran, his 
daughter, and acquaintance from service.

Although Dr. Goodin's statement clearly relates the veteran's 
mitral stenosis to rheumatic fever and while certain other 
items of medical evidence do suggest that his current 
valvular heart disease may be due to rheumatic fever, there 
is no medical evidence that the veteran suffered rheumatic 
fever during service.  In fact, Dr. Goodin indicated that he 
had no way to determine when rheumatic fever occurred.  

Similarly, although the excerpt from The Merck Manual is 
relevant for the purpose of supporting the proposition that 
the veteran's valvular heart disease could be caused by 
rheumatic fever, it still does not constitute medical 
evidence that the veteran suffered rheumatic fever during 
service.

The Board also notes that presumptive service connection 
cannot be granted as there is no medical evidence that the 
veteran suffered from valvular heart disease within one year 
of service, nor can a the veteran's claim be considered well 
grounded on the basis continuity of symptomatology, as there 
is no medical evidence that the veteran suffered from 
valvular heart disease until 40 years after service. 

Therefore, the only evidence of record supporting the 
veteran's contention that he incurred rheumatic fever during 
service are the lay statements and hearing testimony of the 
veteran, his daughter, and acquaintance from service.  As a 
matter of law, however, the veteran, his daughter, and his 
acquaintance (as laypersons) are not competent to render 
medical diagnoses or to offer opinions as to medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  In other words, the veteran needs to show medical 
evidence that his current valvular heart disease, status post 
mitral valve replacement can be linked to service.  By this 
decision, the Board is informing the veteran that medical 
evidence of causation is required to render his claim well 
grounded.  See 38 U.S.C.A. § 5103(a); Robinette v. Brown, 8 
Vet. App. 69 (1995).

In rendering this decision, the Board notes that the RO 
engaged in additional evidentiary development, as requested 
by the veteran at his personal hearing, to assist him 
substantiating his claim of in-service incurrence of 
rheumatic fever.  As such, the Board is aware of no 
circumstances in this matter which would put VA on notice 
that relevant evidence may exist or could be obtained which, 
if true, would make the veteran's claims for service 
connection "plausible."  See generally McKnight v. Gober, 
131 F.3d 1483, 1484-5 (Fed. Cir. 1997).  

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that the claim is not well grounded.  However, the 
Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis."  Meyer v. Brown, 9 Vet. 
App. 425, 432 (1996).


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

